DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-25, 27-33, 35-38, 46-50 and 55-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zalewski (US 2009/0288116) in view of Tarlazzi [US 2011/0135308]. 
As claims 1 and 9, Zalewski discloses a method and summing unit comprising at least one port configured to receive first multiplexed digital data from a multiplexing unit, the multiplexed digital data including first digital data from a first device multiplexed with second digital data form second device [Fig 1, Ref MUX of 102 has a port for receiving a multiplexed signal having first digital signal and second digital signal such as audio from microphone and video from camera and data of another device of Ref 107]; and at least one summer function configured to digitally sum the first digital data with other digital data from another device to generate summed digital data for conversion to radio frequency signals [Fig 1, Ref MUX of Ref 102 will multiplexing the P1, P2 and Ref 108 to be conversion to a radio frequency signal] [Fig 1, Ref 104 for transmitting signal to Ref 110].  However, Zalewski fails to disclose what Tarlazzi discloses  the summing unit comprising at least one port configured to receive multiplexed digital data from a multiplexing unit, the multiplexed digital data including first digital data derived from a first base station device multiplexed with second digital data derived from a second base station [Fig 2B-3 discloses a digital summing 48a comprises 2 ports wherein the first port for receiving a combining signal from the BTSs Ref 54a and Ref 54 via multiplexes Ref 50]; and at least one summer function configured to digitally sum the first digital data with third digital data derived from a third base station to generate summed digital data for conversion to radio frequency signals and transmission at an antenna [Fig 2b-3 discloses summing Ref 48a for summing the combined signal from Ref 54a and 54b with the signal from BTS Ref 58 to product a summing signal for converting into RF signal for transmitting to destination via antenna Ref 44].
Since a method and system for using base station as an intermediated node between the source and destination is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to insert the base stations between the source and destination as disclosed by Tarlazzi into the teaching of Zalewski.  The motivation would have been to improve throughput of the system.
As claims 2, 10, Tarlazzi discloses at least a second port configured to receive the other digital data from third base station via another device [Fig 2b-3 discloses a Ref 48a includes a second port for receiving data from third base station Ref 58 via another device Ref 52]. 
As claims 3, 11, Zalewski/Tarlazzi discloses at least a second port configured to transmit the summed digital data to a remote antenna unit wherein the remote antenna unit includes antenna, the remote antenna unit configured to convert at least a portion of the summed digital data into the radio frequency signals within at least one radio frequency band, the remote antenna unit further configured to transmit the radio frequency signals within the at least one radio frequency band from the antenna of the remote unit to at least one subscriber unit [Zalewski discloses Fig 1, the output of Ref 102 is transmitted to Ref 104, remote antenna unit for converting the multiplexed signal into radio signal for transmitting to receiver via band and Tarlazzi discloses Fig 2b-3 discloses the summed signal is transmitted to remote antenna Ref 42a which converts into radio frequency for transmitting to UE Ref 90].
As claims 4, 12, Tarlazzi discloses the second digital data derived from second base station is received from the second base station via a second device [Fig 2b-3 discloses data derived from Ref 54b is received from Ref 54B via second device Ref 54b].
As claim 5, Zalewski/Tarlazzi discloses the multiplexing unit is configured to generate the multiplexed digital data by multiplexing the first digital data derived from the first base station with the second digital data derived from the second base station [Zalewski discloses Fig 1, audio, video and data multiplexed by Ref MUX of 107 into Ref P1, Tarlazzi discloses Ref 54a derived a first data and Ref 54b derived a second data before multiplexing into input of Ref 48A by Ref 50].
As claims 7, 13, Zalewski/Tarlazzi discloses the summing unit is remotely located 
from the multiplexing unit [Zalewski discloses Fig 1, Ref MUX of 107 space a part from Ref MUX and Tarlazzi disclose Fig 2b, Ref 50 and Ref 48a are apart from each other]. 
As claims 8, 14, Zalewski/Tarlazzi discloses the telecommunications system is a 
distributed antenna system [Zalewski discloses Fig 1 is a distribution antenna system and Tarlazzi discloses Fig 2B]. 
	As claims 15, 20, 29, Zalewski discloses a multiplexing unit within a telecommunication system, the multiplexing unit comprising: at least a first port configured to receive first digital data from a first device [Fig 1, Ref 107 includes a MUX having ports where each port receiving a digital data from device such as audio, video or data]; at least a second port configured to receive second digital data from a second device [Fig 1, Ref 107 includes a MUX having ports where each port receiving a digital data from device such as audio, video or data]; at least one multiplexing function configured to multiplex the first digital data with the second digital data to generate multiplexed digital data [Fig 1, Ref 107 includes a MUX having ports where each port receiving a digital data from device such as audio, video or data for multiplexing data, audio or video into P1]; at least a third port configured to transmit the multiplexed digital data to a summing unit [Fig 1, Ref 107 for output P1 to MUX “summing unit”], the summing unit configured to receive the multiplexed digital data and to digitally sum the first digital data from the multiplexed digital data with other [Fig 1, Ref MUX for multiplexing P1 with Pn or Ref 108] and transmission at an antenna [Fig 106 for broadcasting to user]. However, Zalewski fails to disclose what Tarlazzi disloses the multiplexing unit comprising: at least a first port configured to receive first digital data from a first base station [Fig 2b discloses Ref 50 has a port for receiving data from Ref 54a]; at least a second port configured to receive second digital data from a second base station [Fig 2b discloses Ref 50 has a port for receiving data from Ref 54b]; at least one multiplexing function configured to multiplex the first digital data with the second digital data to generate multiplexed digital data [Fig 2b discloses Ref 50 multiplexes data  from Ref 54a-b]; at least a third port configured to transmit the multiplexed digital data to a summing unit [Fig 2b, Ref 50 has output Ref 56a to Ref 48a “summing unit”], the summing unit configured to receive the multiplexed digital data and to digitally sum the first digital data from the multiplexed digital data with third digital data derived from third base station to generate summed digital data for conversion to radio frequency signals and transmission at an antenna [Fig 2b-3 discloses summing Ref 48a for summing the combined signal from Ref 54a and 54b with the signal from BTS Ref 58 to product a summing signal for converting into RF signal for transmitting to destination via antenna Ref 44].
Since a method and system for using base station as an intermediated node between the source and destination is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to insert the base stations between the source and destination as disclosed 
As claims 16, 21, 23, 30, Tarlazzi discloses a first network interface configured to receive first signals from the first base station and to convert the first signals to the first digital data [Fig 2b discloses the Ref 50 includes interface for receive data from Ref 54a]. 
As claims 17, 22-23, 31, Tarlazzi discloses a second network interface configured to receive second signals from the second base station and to convert the second signals to the second digital data [Fig 2b discloses the Ref 50 includes interface for receive data from Ref 54b]. 
As claims 24, 32, Zalewski/Tarlazzi discloses the summing unit further includes: at least a second port configured to receive the third digital data from another device [Fig 1, MUX includes port for receiving another digital data and Tarlazzi discloses Ref 48a has port for receives data from Ref 58]. 
As claims 25, 33, Zalewski/Tarlazzi discloses the summing unit further includes: at least a second port configured to transmit the summed digital data to a remote antenna unit wherein the remote antenna unit includes an antenna, the remote antenna unit configured to convert at least a portion of the summed digital data into the radio frequency signals within at least one radio frequency band, the remote antenna unit further configured to transmit the radio frequency signals within the at least one radio frequency band from the antenna of the remote unit to at least one subscriber unit [Fig 1, 106 transmit data from MUX 7 by converting the signal into frequency for transmitting to the user 110 and Tarlazzi discloses Fig 2b]. 
[Zalewski discloses Fig 1, Ref MUX of 107 space a part from Ref MUX and Tarlazzi disclose Fig 2b, Ref 50 and Ref 48a are apart from each other]. 
As claims 19, 28, 36, Zalewski/Tarlazzi discloses the telecommunications system is a distributed antenna system [Zalewski discloses Fig 1 is a distribution antenna system and Tarlazzi discloses Fig 2B]. 
As claims 37 and 47, Zalewski discloses a telecommunications system comprising: a first network interface configured to receive first signals from a first external device external to the telecommunications system, the first network interface configured to convert the first signals into first data [Fig 1, Ref 107 includes the ports for receiving audio, video or data from device and converts into digital data]; a second network interface configured to receive second signals from a second external device external to the telecommunications system, the second network interface configured to convert the second signals into second data [Fig 1, Ref 107 includes the ports for receiving audio, video or data from device and converts into digital data]; a first unit communicatively coupled to the first network interface by a first digital communication link and to the second network interface by a second digital communication link, the first unit configured to receive the first data from the first network interface and the second data from the second network interface, the first unit further configured to multiplex at least portions of the first data and the second data into first multiplexed data [Fig 1, MUX of Ref 107 for multiplexing audio, video and data into P1 stream]; and a second unit communicatively coupled to the first unit by at least [Fig 1, MUX of 103 for multiplexing data from P1, Pn and 108 for transmitting to 104]. However, Zalewski fails to disclose what Tarlazzi discloses a telecommunications system comprising: a first network interface configured to receive first signals derived from a first base station external to the telecommunications system, the first network interface configured to convert the first signals into first data [Fig 2B, Ref 54a includes the port for receiving audio, video or data from device and converts into digital data]; a second network interface configured to receive second signals from a second base station external to the telecommunications system, the second network interface configured to convert the second signals into second data [Fig 2B, Ref 54b includes the port for receiving audio, video or data from device and converts into digital data]; a first unit communicatively coupled to the first network interface by a first digital communication link and to the second network interface by a second digital communication link, the first unit configured to receive the first digital data from the first network interface and the second digital data from the second network interface, the first unit further configured to multiplex at least portions of the first data and the second data into first multiplexed data [Fig 2B, Ref 50 for multiplexing the digital signals from the first and second base station, Ref 54a-b]; and a second unit communicatively coupled to the first unit by at least a third digital communication link, the second unit configured to receive the first multiplexed data from the first unit, the [Fig 2b-3 discloses summing Ref 48a for summing the combined signal from Ref 54a and 54b with the signal from BTS Ref 58 to product a summing signal for converting into RF signal for transmitting to destination via antenna Ref 44].
Since a method and system for using base station as an intermediated node between the source and destination is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to insert the base stations between the source and destination as disclosed by Tarlazzi into the teaching of Zalewski.  The motivation would have been to improve throughput of the system.
As claims 38, 48, Zalewski discloses the third data is received from a third unit communicatively coupled to the second unit by at least a third digital communication link [Zalewski discloses Fig 1, PN and 108 and Tarlazzi discloses Fig 2B discloses Ref 48b receiving data from Ref 52 and 58]. 
As claims 46 and 55, Zalewski discloses the telecommunications system is a distributed antenna system [Fig 1 for Zalewski and Fig 2b for Tarlazzi].  
As claims 49, Zalewski/Tarlazzi discloses communicating the summed data from the second unit to a remote unit of the telecommunications system; converting at least a portion of the summed data into radio frequency signals in at least one radio frequency band at the remote unit; and transmitting the radio frequency signals to at least one subscriber unit using an antenna at the remote unit [Zalewski discloses Fig 1, 106 transmit data from MUX 7 by converting the signal into frequency for transmitting to the user 110 and Fig 1, the output of Ref 102 is transmitted to Ref 104, remote antenna unit for converting the multiplexed signal into radio signal for transmitting to receiver via band and Tarlazzi discloses Fig 2b-3 discloses the summed signal is transmitted to remote antenna Ref 42a which converts into radio frequency for transmitting to UE Ref 90]]. 
As claims 56-60, Zalewski/Tarlazzi discloses the at least one summer function is configured to sum the first digital data with the third digital data to generate digitally summed digital data for conversion to radio frequency signals and transmission to at least one subscriber unit at an antenna [Fig 1 discloses the multiplexed signal transmitted to a subscriber via antenna and Tarlazzi discloses Fig 2b discloses ref 48 for summing the combined signals of ref 54a-b and signal from ref 58 and converting into radio frequency for transmitting via antenna]. 
Claims 6, 26, 34, 39-45 and 50-54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zalewski and Tarlazzi in view of Uyehara (US 20120177026).
As claims 6, 26, 34, 39-42, 44-45,  50-51 and 53-54, Zalewski and Tarlazzi fail fully to disclose what Uyehara discloses a remote antenna unit communicatively coupled to the second unit by at least a third digital communication link, the remote antenna unit configured to receive the  summed data across the third digital communication link; and the remote antenna unit having at least one radio frequency converter configured to convert at least a portion of the summed data into radio frequency signals in at least one radio frequency band and at least one radio frequency [Fig 11, 104 for multiplexing the data from 102-1 and 102-2 and 110 is used to combine 114-4 with 114-3 for transmitting to 126-1]; the remote antenna unit includes a plurality of radio frequency converters and a plurality of radio frequency transceiver and antenna pairs;  wherein each radio frequency converter of the plurality of radio frequency converters is configured to convert different summed data into different corresponding radio frequency signals in different corresponding radio frequency bands;  and wherein each radio frequency transceiver and antenna pair is configured to transmit the different corresponding radio frequency signals in the different corresponding radio frequency bands to at least one subscriber unit [Fig 11, 104 for multiplexing the data from 102-1 and 102-2 and 110 is used to combine 114-4 with 114-3 for transmitting to 126-1 for transmitting to user]; wherein the first network interface which is Ethernet, is configured to receive the first signals in the at least one radio frequency band from the base station and to convert the first signals in the at least one radio frequency band to the first data [Fig 11, 102 for receive signal from the base station and convert signal into first data via Ethernet link, 0043, 0082, 0093]; the first network interface is a Common Public Radio Interface (CPRI) converter interface, wherein the first network interface is communicatively coupled to a CPRI base station, the CPRI converter interface configured to receive CPRI data from the CPRI base station, the CPRI converter interface further configured to convert the CPRI data into the first data stream [Fig 11, Ref 102]; an Ethernet switch positioned within a signal path between the first [Ethernet link, 0043, 0082, 0093 which implicitly discloses switch between the Ethernet port]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to connect a base station for receiving signal and convert it into audio, video or data signal as disclosed by Uyehara into the teaching of Zalewski and Tarlazzi.  The motivation would have been to route the data between the devices.
As claims 43 and 52, Tarlazzi, Zalewski and Uyehara fail to disclose the Ethernet interface is communicatively coupled to an internet protocol network, the Ethernet network interface configured to receive Ethernet frames from the internet protocol 
network and to convert the Ethernet frames to the first data.  However, the examiner takes an official notice that a method and system for coupling Ethernet interface to IP network for receiving data is well known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to connect Ethernet interface to IP network to receiving data from internet into the teaching of Tarlazzi and Uyehara.  The motivation would have been to route the data between the devices.
Claims 1-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uyehara (US 20120177026) in view of Tarlazzi [US 2011/0135308]. 
As claims 1, 9, 15, 20, 29, 37 and 47, Uyehara discloses a telecommunications system comprising: a first network interface configured to receive first signals from a first external device external to the telecommunications system, the first network interface configured to convert the first signals into first data [Fig 11, Ref 102 for receiving data from device and converts into digital data]; a second network interface configured to receive second signals from a second external device external to the telecommunications system, the second network interface configured to convert the second signals into second data [Fig 11, Ref 102 for receiving data from device and converts into digital data]; a first unit communicatively coupled to the first network interface by a first digital communication link and to the second network interface by a second digital communication link, the first unit configured to receive the first data from the first network interface and the second data from the second network interface, the first unit further configured to multiplex at least portions of the first data and the second data into first multiplexed data [Fig 11, Ref 104 for multiplexing data from Ref 112-1 and Ref 112-2]; and a second unit communicatively coupled to first unit by at least a second digital communication link, the second unit configured to receive the first multiplexed data from the first unit, the second unit further configured to digitally sum at least a portion of the first data from the first multiplexed data with third data from a third device to create summed data for conversion to radio frequency signals and transmission at an antenna [Fig 11, Ref 110 for summing Ref 114-4 and Ref 114-3 for transmitting to Ref 122-3]. However, Uyehara fails to disclose what Tarlazzi discloses a telecommunications system comprising: a first network interface configured to receive first signals derived from a first base station external to the telecommunications system, the first network interface configured to convert the first signals into first data [Fig 2B, Ref 54a includes the port for receiving audio, video or data from device and converts into digital data]; a second network interface configured to receive second signals from a second base station external to the [Fig 2B, Ref 54b includes the port for receiving audio, video or data from device and converts into digital data]; a first unit communicatively coupled to the first network interface by a first digital communication link and to the second network interface by a second digital communication link, the first unit configured to receive the first digital data from the first network interface and the second digital data from the second network interface, the first unit further configured to multiplex at least portions of the first data and the second data into first multiplexed data [Fig 2B, Ref 50 for multiplexing the digital signals from the first and second base station, Ref 54a-b]; and a second unit communicatively coupled to the first unit by at least a third digital communication link, the second unit configured to receive the first multiplexed data from the first unit, the second unit further configured to digitally sum at least a portion of the first data from the first multiplexed data with third digital data derived from third base station external to the communication system to create summed data [Fig 2b-3 discloses summing Ref 48a for summing the combined signal from Ref 54a and 54b with the signal from BTS Ref 58 to product a summing signal for converting into RF signal for transmitting to destination via antenna Ref 44].
Since a method and system for using base station as an intermediated node between the source and destination is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to insert the base stations between the source and destination as disclosed by Tarlazzi into the teaching of Uyehara.  The motivation would have been to improve throughput of the system.
[Uyehara discloses Fig 11, Ref 114-4 and Tarlazzi discloses Fig 2b-3 discloses a Ref 48a includes a second port for receiving data from third base station Ref 58 via another device Ref 52]. 
As claims 3, 11, Uyehara/Tarlazzi discloses at least a second port configured to transmit the summed digital data to a remote antenna unit, the remote antenna unit configured to convert at least a portion of the summed digital data into the radio frequency signals within at least one radio frequency band, the remote antenna unit further configured to transmit the radio frequency signals within the at least one radio frequency band from an antenna of a remote unit to at least one subscriber unit [Fig 11, Ref 114-4, the output of Ref 104-2 is transmitted to Ref 110 and transmitting to Ref 122-3 for converting the multiplexed signal into radio signal for transmitting to receiver via band and Tarlazzi discloses Fig 2b-3 discloses the summed signal is transmitted to remote antenna Ref 42a which converts into radio frequency for transmitting to UE Ref 90].
As claims 4, 12, Uyehara/Tarlazzi discloses the second digital data is from a second base station [Fig 11, Ref 102-2 and Tarlazzi, Fig 2b, Ref 50 for receives data from Ref 54b].
As claim 5, Uyehara/Tarlazzi discloses the multiplexing unit is configured to generate the multiplexed digital data by multiplexing the first digital data from the first device with the second digital data [Fig 11, Ref 114-3 includes data from Ref 112-1 and Ref 112-2 and Tarlazzi discloses Ref 54a derived a first data and Ref 54b derived a second data before multiplexing into input of Ref 48A by Ref 50].
As claims 7, 13, Uyehara/Tarlazzi discloses the summing unit is remotely located 
from the multiplexing unit [Fig 11, Ref 110 is remote from Ref 104-1, Fig 2B, Ref 50 is apart from Ref 48a]. 
As claims 9, 14, Uyehara/Tarlazzi discloses the telecommunications system is a 
distributed antenna system [Fig 11 is a distribution antenna system and Tarlazzi, Fig 2b].
As claims 16, 21, 23, 30, Uyehara/Tarlazzi discloses a first network interface configured to receive first signals from the first base station and to convert the first signals to the first digital data [Fig 11, Ref 112 for receiving data from another device and converting into digital data and Tarlazzi discloses Fig 2b discloses the Ref 50 includes interface for receive data from Ref 54a]. 
As claims 17, 22-23, 31, Uyehara/Tarlazzi discloses a second network interface configured to receive second signals from the second base station and to convert the second signals to the second digital data [Fig 11, Ref 112 for receiving data from another device and converting into digital data and Tarlazzi discloses Fig 2b discloses the Ref 50 includes interface for receive data from Ref 54b]. 
As claims 24, 32, Uyehara/Tarlazzi discloses the summing unit further includes: at least a second port configured to receive the third digital data from another device [Fig 11, Ref 110 includes port for receiving another digital data, Ref 114-4 and Tarlazzi discloses Fig 2b, Ref 48a has a port for receives data from ref 58]. 
[Fig 11, Ref 114-4, the output of Ref 104-2 is transmitted to Ref 110 and transmitting to Ref 122-3 for converting the multiplexed signal into radio signal for transmitting to receiver via band]. 
As claims 18, 27, 35, Uyehara/Tarlazzi discloses the multiplexing unit is remotely located from the summing unit [Fig 11, Ref 110 is remote from Ref 104-1, Tarlazzi disclose Fig 2b, Ref 50 and 48a]. 
As claims 19, 28, 36, 46, Uyehara/Tarlazzi discloses the telecommunications system is a distributed antenna system [Fig 11 and Tarlazzi Fig 2b].
As claims 38, 48, Uyehara/Tarlazzi discloses the third data is received from a third unit communicatively coupled to the second unit by at least a third digital communication link [Fig 11, Ref 102, 104 and 110 and Tarlazzi discloses Ref 48a for receives third data from ref 58]. 
As claims 6, 26, 34, 39-42, 44-45,  50-51 and 53-54, Uyehara discloses a remote antenna unit communicatively coupled to the second unit by at least a third digital communication link, the remote antenna unit configured to receive the  summed data across the third digital communication link; and the remote antenna unit having at least one radio frequency converter configured to convert at least a portion of the summed [Fig 11, Ref 104 for multiplexing the data from Ref 102-1 and Ref 102-2 and Ref 110 is used to combine Ref 114-4 with Ref 114-3 for transmitting to Ref 126-1]; the remote antenna unit includes a plurality of radio frequency converters and a plurality of radio frequency transceiver and antenna pairs;  wherein each radio frequency converter of the plurality of radio frequency converters is configured to convert different summed data into different corresponding radio frequency signals in different corresponding radio frequency bands;  and wherein each radio frequency transceiver and antenna pair is configured to transmit the different corresponding radio frequency signals in the different corresponding radio frequency bands to at least one subscriber unit [Fig 11, Ref 104 for multiplexing the data from Ref 102-1 and Ref 102-2 and Ref 110 is used to combine Ref 114-4 with Ref 114-3 for transmitting to Ref 126-1 for transmitting to user]; wherein the first network interface which is Ethernet, is configured to receive the first signals in the at least one radio frequency band from the base station and to convert the first signals in the at least one radio frequency band to the first data [Fig 11, Ref 102 for receive signal from the base station and convert signal into first data via Ethernet link, Par. 0043, 0082, 0093]; the first network interface is a Common Public Radio Interface (CPRI) converter interface, wherein the first network interface is communicatively coupled to a CPRI base station, the CPRI converter interface configured to receive CPRI data from the CPRI base station, the CPRI converter interface further configured to convert the CPRI data into the first data stream [Fig 11, Ref 102]; an Ethernet switch positioned within a signal path between the first device and the summing unit [Ethernet link, Par. 0043, 0082, 0093 which implicitly discloses switch between the Ethernet port].
As claims 43 and 52, Tarlazzi and Uyehara fail to disclose the Ethernet interface is communicatively coupled to an internet protocol network, the first network 
interface configured to receive Ethernet frames from the internet protocol 
network and to convert the Ethernet frames to the first data.  However, the examiner takes an official notice that a method and system for coupling Ethernet interface to IP network for receiving data is well known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to connect Ethernet interface to IP network to receiving data from internet into the teaching of Liu and Uyehara.  The motivation would have been to route the data between the devices.
As claims 49, Uyehara/Tarlazzi discloses communicating the summed data from the second unit to a remote unit of the telecommunications system; converting at least a portion of the summed data into radio frequency signals in at least one radio frequency band at the remote unit;  and transmitting the radio frequency signals to at least one subscriber unit using an antenna at the remote unit [Uyehara discloses Fig 11, Ref 114-4, the output of Ref 104-2 is transmitted to Ref 110 and transmitting to Ref 122-3 for converting the multiplexed signal into radio signal for transmitting to receiver via band and Fig 1, the output of Ref 102 is transmitted to Ref 104, remote antenna unit for converting the multiplexed signal into radio signal for transmitting to receiver via band and Tarlazzi discloses Fig 2b-3 discloses the summed signal is transmitted to remote antenna Ref 42a which converts into radio frequency for transmitting to UE Ref 90]. 
As claims 46 and 55, Uyehara/Tarlazzi discloses the telecommunications system is a distributed antenna system [Fig 11 and Tarlazzi, Fig 2B].
As claims 56-60, Uyehara discloses the at least one summer function is configured to sum the first digital data with the third digital data to generate summed digital data for conversion to radio frequency signals and transmission to at least one subscriber unit at an antenna [Fig 11, Ref 110 discloses the multiplexed signal transmitted to a subscriber via antenna, See Fig 7, Par. 0080-0081 and Tarlazzi discloses Fig 2b discloses ref 48 for summing the combined signals of ref 54a-b and signal from ref 58 and converting into radio frequency for transmitting via antenna].
As claims 43 and 52, Tarlazzi and Uyehara fail to disclose the Ethernet interface is communicatively coupled to an internet protocol network, the first network interface configured to receive Ethernet frames from the internet protocol network and to convert the Ethernet frames to the first data.  However, the examiner takes an official notice that a method and system for coupling Ethernet interface to IP network for receiving data is well known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to connect Ethernet interface to IP network to receiving data from internet into the teaching of Tarlazzi and Uyehara.  The motivation would have been to route the data between the devices.
Claims 1-5, 7-25, 27-33, 35-38, 46-50 and 55-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tarlazzi (US 2011/0135308) in view of Rakib [US 2005/0009477]. 
As claims 1, 9, Tarlazzi discloses a method and the summing unit comprising at least one port configured to receive multiplexed digital data from a multiplexing unit, the multiplexed digital data including first digital data derived from a first base station device multiplexed with second digital data derived from a second base station [Fig 2B-3 discloses a digital summing 48a comprises 2 ports wherein the first port for receiving a combining signal from the BTSs Ref 54a and Ref 54 via multiplexes Ref 50]; and at least one summer function configured to digitally sum the first digital data with third digital data derived from a third base station to generate summed digital data for conversion to radio frequency signals and transmission at an antenna. [Fig 2b-3 discloses summing Ref 48a for summing the combined signal from Ref 54a and 54b with the signal from BTS Ref 58 to product a summing signal for converting into RF signal for transmitting to destination via antenna Ref 44].  However, Tarlazzi fails to fully disclose what Rakib discloses a multiplexing for multiplexing the first and second digital data [Fig 1, Ref 12] and digitally summer for digitally summing the digital data from channels for output a digital summed data [Fig 2, Ref 16, Fig 5, Ref 32, Fig 6, Ref 32c, Par. 0020, 0030, 0035 discloses a multiplexer or digitally summer multiplexes or digitally sums the input digital streams  such as a multiplexed digital stream and individual digital stream into an output multiplexed digital stream or a output summed digital stream].

As claims 2, 10, Tarlazzi discloses at least a second port configured to receive the other digital data from third base station via another device [Fig 2b-3 discloses a Ref 48a includes a second port for receiving data from third base station Ref 58 via another device Ref 52]. 
As claims 3, 11, Tarlazzi discloses at least a second port configured to transmit the summed digital data to a remote antenna unit wherein the remote antenna unit includes antenna, the remote antenna unit configured to convert at least a portion of the summed digital data into the radio frequency signals within at least one radio frequency band, the remote antenna unit further configured to transmit the radio frequency signals within the at least one radio frequency band from the antenna of the remote unit to at least one subscriber unit [Fig 2b-3 discloses the summed signal is transmitted to remote antenna Ref 42a which converts into radio frequency for transmitting to UE Ref 90].
As claims 4, 12, Tarlazzi discloses the second digital data derived from second base station is received from the second base station via a second device [Fig 2b-3 discloses data derived from Ref 54b is received from Ref 54B via second device Ref 54b].
As claim 5, Tarlazzi discloses the multiplexing unit is configured to generate the multiplexed digital data by multiplexing the first digital data derived from the first base station with the second digital data derived from the second base station [Ref 54a derived a first data and Ref 54b derived a second data before multiplexing into input of Ref 48A by Ref 50].
As claims 7, 13, Tarlazzi discloses the summing unit is remotely located 
from the multiplexing unit [Fig 2b, Ref 50 and Ref 48a are apart from each other]. 
As claims 8, 14, Tarlazzi discloses the telecommunications system is a 
distributed antenna system [Tarlazzi discloses Fig 2B]. 
	As claims 15, 20, 29, Tarlazzi discloses the multiplexing unit comprising: at least a first port configured to receive first digital data from a first base station [Fig 2b discloses Ref 50 has a port for receiving data from Ref 54a]; at least a second port configured to receive second digital data from a second base station [Fig 2b discloses Ref 50 has a port for receiving data from Ref 54b]; at least one multiplexing function configured to multiplex the first digital data with the second digital data to generate multiplexed digital data [Fig 2b discloses Ref 50 multiplexes data  from Ref 54a-b]; at least a third port configured to transmit the multiplexed digital data to a summing unit [Fig 2b, Ref 50 has output Ref 56a to Ref 48a “summing unit”], the summing unit configured to receive the multiplexed digital data and to digitally sum the first digital data from the multiplexed digital data with third digital data derived from third base station to generate summed digital data for conversion to radio frequency signals [Fig 2b-3 discloses summing Ref 48a for summing the combined signal from Ref 54a and 54b with the signal from BTS Ref 58 to product a summing signal for converting into RF signal for transmitting to destination via antenna Ref 44]. However, Tarlazzi fails to disclose what Rakib discloses a multiplexing for multiplexing the first and second digital data [Fig 1, Ref 12] and a digitally summer for digitally summing the digital data from channels for output a digital summed data [Fig 2, Ref 16, Fig 5, Ref 32, Fig 6, Ref 32c, Par. 0020, 0030, 0035 discloses a multiplexer or digitally summer multiplexes or digitally sums the input digital streams into an output multiplexed digital stream or a output summed digital stream].
Since a method and system for summing/selecting/multiplexing/combining two signals and output a combined/summed/aggregated/selected/multiplexed signal is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace a multiplexer circuit with a summing circuit for summing two signals into a summed signal and combining circuit with multiplexing circuit as disclosed by Rakib into the teaching of Tarlazzi.  The motivation would have been to improve throughput of the system.
As claims 16, 21, 23, 30, Tarlazzi discloses a first network interface configured to receive first signals from the first base station and to convert the first signals to the first digital data [Fig 2b discloses the Ref 50 includes interface for receive data from Ref 54a]. 
As claims 17, 22-23, 31, Tarlazzi discloses a second network interface configured to receive second signals from the second base station and to convert the [Fig 2b discloses the Ref 50 includes interface for receive data from Ref 54b]. 
As claims 24, 32, Tarlazzi discloses the summing unit further includes: at least a second port configured to receive the third digital data from another device [Ref 48a has port for receives data from Ref 58]. 
As claims 25, 33, Tarlazzi discloses the summing unit further includes: at least a second port configured to transmit the summed digital data to a remote antenna unit wherein the remote antenna unit includes an antenna, the remote antenna unit configured to convert at least a portion of the summed digital data into the radio frequency signals within at least one radio frequency band, the remote antenna unit further configured to transmit the radio frequency signals within the at least one radio frequency band from the antenna of the remote unit to at least one subscriber unit [Fig 2b]. 
As claims 18, 27, 35, Tarlazzi discloses the multiplexing unit is remotely located from the summing unit [Fig 2b, Ref 50 and Ref 48a are apart from each other]. 
As claims 19, 28, 36, Tarlazzi discloses the telecommunications system is a distributed antenna system [Fig 2B]. 
As claims 37 and 47, Tarlazzi discloses a telecommunications system comprising: a first network interface configured to receive first signals derived from a first base station external to the telecommunications system, the first network interface configured to convert the first signals into first data [Fig 2B, Ref 54a includes the port for receiving audio, video or data from device and converts into digital data]; a second network interface configured to receive second signals from a second base [Fig 2B, Ref 54b includes the port for receiving audio, video or data from device and converts into digital data]; a first unit communicatively coupled to the first network interface by a first digital communication link and to the second network interface by a second digital communication link, the first unit configured to receive the first digital data from the first network interface and the second digital data from the second network interface, the first unit further configured to multiplex at least portions of the first data and the second data into first multiplexed data [Fig 2B, Ref 50 for multiplexing the digital signals from the first and second base station, Ref 54a-b]; and a second unit communicatively coupled to the first unit by at least a third digital communication link, the second unit configured to receive the first multiplexed data from the first unit, the second unit further configured to digitally sum at least a portion of the first data from the first multiplexed data with third digital data derived from third base station external to the communication system to create summed data [Fig 2b-3 discloses summing Ref 48a for summing the combined signal from Ref 54a and 54b with the signal from BTS Ref 58 to product a summing signal for converting into RF signal for transmitting to destination via antenna Ref 44]. However, Tarlazzi fails to fully disclose what Rakib discloses a multiplexing for multiplexing the first and second digital data [Fig 1, Ref 12] and a digitally summer for digitally summing the digital data from channels for output a digital summed data [Fig 2, Ref 16, Fig 5, Ref 32, Fig 6, Ref 32c, Par. 0020, 0030, 0035 discloses a multiplexer or digitally summer multiplexes or digitally sums the input digital streams into an output multiplexed digital stream or a output summed digital stream].
Since a method and system for summing/selecting/multiplexing/combining two signals and output a combined/summed/aggregated/selected/multiplexed signal is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace a multiplexer circuit with a summing circuit for summing two signals into a summed signal and combining with multiplexing as disclosed by Rakib into the teaching of Tarlazzi.  The motivation would have been to improve throughput of the system.
As claims 38, 48, Tarlazzi discloses the third data is received from a third unit communicatively coupled to the second unit by at least a third digital communication link [Fig 2B discloses Ref 48b receiving data from Ref 52 and 58]. 
As claims 46 and 55, Tarlazzi discloses the telecommunications system is a distributed antenna system [Fig 2b].  
As claims 49, Tarlazzi discloses communicating the summed data from the second unit to a remote unit of the telecommunications system; converting at least a portion of the summed data into radio frequency signals in at least one radio frequency band at the remote unit; and transmitting the radio frequency signals to at least one subscriber unit using an antenna at the remote unit [Fig 2b-3 discloses the summed signal is transmitted to remote antenna Ref 42a which converts into radio frequency for transmitting to UE Ref 90]. 
As claims 56-60, Tarlazzi discloses the at least one summer function is configured to sum the first digital data with the third digital data to generate digitally [Fig 2b discloses ref 48 for summing the combined signals of ref 54a-b and signal from ref 58 and converting into radio frequency for transmitting via antenna]. 
Claims 6, 26, 34, 39-45 and 51-54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tarlazzi and Rakib in view of Uyehara (US 20120177026).
As claims 6, 26, 34, 39-42, 44-45,  50-51 and 53-54, Tarlazzi and Rakib fail to disclose what Uyehara discloses a remote antenna unit communicatively coupled to the second unit by at least a third digital communication link, the remote antenna unit configured to receive the  summed data across the third digital communication link; and the remote antenna unit having at least one radio frequency converter configured to convert at least a portion of the summed data into radio frequency signals in at least one radio frequency band and at least one radio frequency transceiver and antenna pair configured to transmit the radio frequency signals in the at least one radio frequency band to at least one subscriber unit [Fig 11, 104 for multiplexing the data from 102-1 and 102-2 and 110 is used to combine 114-4 with 114-3 for transmitting to 126-1]; the remote antenna unit includes a plurality of radio frequency converters and a plurality of radio frequency transceiver and antenna pairs;  wherein each radio frequency converter of the plurality of radio frequency converters is configured to convert different summed data into different corresponding radio frequency signals in different corresponding radio frequency bands;  and wherein each radio frequency transceiver and antenna pair is configured to transmit the different corresponding radio frequency signals in the different corresponding radio frequency bands to at least one subscriber [Fig 11, 104 for multiplexing the data from 102-1 and 102-2 and 110 is used to combine 114-4 with 114-3 for transmitting to 126-1 for transmitting to user]; the first external device is a base station [Fig 11, 102], wherein the first network interface which is Ethernet, is configured to receive the first signals in the at least one radio frequency band from the base station and to convert the first signals in the at least one radio frequency band to the first data [Fig 11, 102 for receive signal from the base station and convert signal into first data via Ethernet link, 0043, 0082, 0093]; the first network interface is a Common Public Radio Interface (CPRI) converter interface, wherein the first network interface is communicatively coupled to a CPRI base station, the CPRI converter interface configured to receive CPRI data from the CPRI base station, the CPRI converter interface further configured to convert the CPRI data into the first data stream [Fig 11, 102]; an Ethernet switch positioned within a signal path between the first device and the summing unit [Ethernet link, 0043, 0082, 0093 which implicitly discloses switch between the Ethernet port]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to connect a base station for receiving signal and convert it into audio, video or data signal as disclosed by Uyehara into the teaching of Tarlazzi and Rakib.  The motivation would have been to route the data between the devices.
As claims 43 and 52, Rakib, Tarlazzi and Uyehara fail to disclose the Ethernet interface is communicatively coupled to an internet protocol network, the Ethernet network interface configured to receive Ethernet frames from the internet protocol 
.
Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive.
In response to pages 2-22, applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
AS claims 1, 2-5, 7-8 and 56, the applicant states that Zalewski and Tarlazzi fail to disclose the claimed invention. In reply, Zalewski discloses Zalewski discloses a method and summing unit comprising at least one port configured to receive first multiplexed digital data from a multiplexing unit, the multiplexed digital data including first digital data from a first device multiplexed with second digital data form second device [Fig 1, Ref MUX of 102 has a port for receiving a multiplexed signal having first digital signal and second digital signal such as audio from microphone and video from camera and data of another device of Ref 107]; and at least one summer [Fig 1, Ref MUX of Ref 102 will multiplexing the P1, P2 and Ref 108 to be conversion to a radio frequency signal] and transmission at an antenna [Fig 1, Ref 104 for transmitting signal to Ref 110].  However, Zalewski fails to disclose the devices which input the data into the summer are not base stations. Tarlazzi discloses Fig 2B-3 discloses a digital summing 48a comprises 2 ports wherein the first port for receiving a combining signal from the BTSs Ref 54a “first device” and Ref 54 “second device” via multiplexes Ref 50; and summing Ref 48a for summing the combined signal from Ref 54a and 54b with the signal from BTS Ref 58 “third device” to product a summing signal for converting into RF signal for transmitting to destination via antenna Ref 44.  
Since, Zalewski discloses the claimed invention excepting the devices which input data into the summer. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace the sources for inputting the data into summer device with base stations as disclosed by Tarlazzi into the teaching of Zalewski because the base stations just provide the data into the summer. 
As claims 9-14 and 57, the applicant states that Zalewski and Tarlazzi fail to disclose the claimed invention. In reply, Zalewski discloses a method for receiving first multiplexed digital data from a multiplexing unit, the multiplexed digital data including first digital data from a first device multiplexed with second digital data form second device [Fig 1, Ref MUX of 102 has a port for receiving a multiplexed signal having first digital signal and second digital signal such as audio from microphone and video from camera and data of another device of Ref 107]; and digitally summing the first digital data with other digital data from another device to generate summed digital data for conversion to radio frequency signals [Fig 1, Ref MUX of Ref 102 will multiplexing the P1, P2 and Ref 108 to be conversion to a radio frequency signal] and transmission at an antenna [Fig 1, Ref 104 for transmitting signal to Ref 110].  However, Zalewski fails to disclose the devices which input the data into the summer are not base stations. Tarlazzi discloses Fig 2B-3 discloses a digital summing 48a comprises 2 ports wherein the first port for receiving a combining signal from the BTSs Ref 54a “first device” and Ref 54 “second device” via multiplexes Ref 50; and summing Ref 48a for summing the combined signal from Ref 54a and 54b with the signal from BTS Ref 58 “third device” to product a summing signal for converting into RF signal for transmitting to destination via antenna Ref 44.  
Since, Zalewski discloses the claimed invention excepting the devices which input data into the summer. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace the sources for inputting the data into summer device with base stations as disclosed by Tarlazzi into the teaching of Zalewski because the base stations just provide the data into the summer. 
As claims 15-19 and 58, the applicant states that Zalewski and Tarlazzi fail to disclose the claimed invention. In reply, Zalewski discloses a multiplexing unit within a telecommunication system, the multiplexing unit comprising: at least a first port configured to receive first digital data from a first device [Fig 1, Ref 107 includes a MUX having ports where each port receiving a digital data from device such as audio, video or data]; at least a second port configured to receive second digital data [Fig 1, Ref 107 includes a MUX having ports where each port receiving a digital data from device such as audio, video or data]; at least one multiplexing function configured to multiplex the first digital data with the second digital data to generate multiplexed digital data [Fig 1, Ref 107 includes a MUX having ports where each port receiving a digital data from device such as audio, video or data for multiplexing data, audio or video into P1]; at least a third port configured to transmit the multiplexed digital data to a summing unit [Fig 1, Ref 107 for output P1 to MUX “summing unit”], the summing unit configured to receive the multiplexed digital data and to digitally sum the first digital data from the multiplexed digital data with other digital data derived from a third device to generate summed digital data for conversion to radio frequency signals [Fig 1, Ref MUX for multiplexing P1 with Pn or Ref 108] and transmission at an antenna [Fig 106 for broadcasting to user]. However, Zalewski fails to disclose the devices which input the data into the summer are not base stations. Tarlazzi discloses Fig 2B-3 discloses a digital summing 48a comprises 2 ports wherein the first port for receiving a combining signal from the BTSs Ref 54a “first device” and Ref 54 “second device” via multiplexes Ref 50; and summing Ref 48a for summing the combined signal from Ref 54a and 54b with the signal from BTS Ref 58 “third device” to product a summing signal for converting into RF signal for transmitting to destination via antenna Ref 44.  
Since, Zalewski discloses the claimed invention excepting the devices which input data into the summer. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace the sources for inputting 
As claims 20-25, 27-28 and 59, the applicant states that Zalewski and Tarlazzi fail to disclose the claimed invention. In reply, Zalewski discloses the applicant states that Zalewski and Tarlazzi fail to disclose the claimed invention. In reply, Zalewski discloses a multiplexing unit within a telecommunication system, the multiplexing unit comprising: at least a first port configured to receive first digital data from a first device [Fig 1, Ref 107 includes a MUX having ports where each port receiving a digital data from device such as audio, video or data]; at least a second port configured to receive second digital data from a second device [Fig 1, Ref 107 includes a MUX having ports where each port receiving a digital data from device such as audio, video or data]; at least one multiplexing function configured to multiplex the first digital data with the second digital data to generate multiplexed digital data [Fig 1, Ref 107 includes a MUX having ports where each port receiving a digital data from device such as audio, video or data for multiplexing data, audio or video into P1]; at least a third port configured to transmit the multiplexed digital data to a summing unit [Fig 1, Ref 107 for output P1 to MUX “summing unit”], the summing unit configured to receive the multiplexed digital data and to digitally sum the first digital data from the multiplexed digital data with other digital data derived from a third device to generate summed digital data for conversion to radio frequency signals [Fig 1, Ref MUX for multiplexing P1 with Pn or Ref 108] and transmission at an antenna [Fig 106 for broadcasting to user]. However, Zalewski fails to disclose the devices which input the data into the summer are not base stations. Tarlazzi discloses Fig 2B-3 discloses a digital summing 48a comprises 2 ports wherein the first port for receiving a combining signal from the BTSs Ref 54a “first device” and Ref 54 “second device” via multiplexes Ref 50; and summing Ref 48a for summing the combined signal from Ref 54a and 54b with the signal from BTS Ref 58 “third device” to product a summing signal for converting into RF signal for transmitting to destination via antenna Ref 44.  
Since, Zalewski discloses the claimed invention excepting the devices which input data into the summer. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace the sources for inputting the data into summer device with base stations as disclosed by Tarlazzi into the teaching of Zalewski because the base stations just provide the data into the summer. 
As claims 29-33, 35-36 and 60, the applicant states that Zalewski and Tarlazzi fail to disclose the claimed invention. In reply, Zalewski discloses the applicant states that Zalewski and Tarlazzi fail to disclose the claimed invention. In reply, Zalewski discloses a multiplexing unit within a telecommunication system, the multiplexing unit comprising: at least a first port configured to receive first digital data from a first device [Fig 1, Ref 107 includes a MUX having ports where each port receiving a digital data from device such as audio, video or data]; at least a second port configured to receive second digital data from a second device [Fig 1, Ref 107 includes a MUX having ports where each port receiving a digital data from device such as audio, video or data]; at least one multiplexing function configured to multiplex the first digital data with the second digital data to generate multiplexed digital data [Fig 1, Ref 107 includes a MUX having ports where each port receiving a digital data from device such as audio, video or data for multiplexing data, audio or video into P1]; at least a third port configured to transmit the multiplexed digital data to a summing unit [Fig 1, Ref 107 for output P1 to MUX “summing unit”], the summing unit configured to receive the multiplexed digital data and to digitally sum the first digital data from the multiplexed digital data with other digital data derived from a third device to generate summed digital data for conversion to radio frequency signals [Fig 1, Ref MUX for multiplexing P1 with Pn or Ref 108] and transmission at an antenna [Fig 106 for broadcasting to user]. However, Zalewski fails to disclose the devices which input the data into the summer are not base stations. Tarlazzi discloses Fig 2B-3 discloses a digital summing 48a comprises 2 ports wherein the first port for receiving a combining signal from the BTSs Ref 54a “first device” and Ref 54 “second device” via multiplexes Ref 50; and summing Ref 48a for summing the combined signal from Ref 54a and 54b with the signal from BTS Ref 58 “third device” to product a summing signal for converting into RF signal for transmitting to destination via antenna Ref 44.  
Since, Zalewski discloses the claimed invention excepting the devices which input data into the summer. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace the sources for inputting the data into summer device with base stations as disclosed by Tarlazzi into the teaching of Zalewski because the base stations just provide the data into the summer. 
As claims 37-38 and 46, the applicant states that Zalewski and Tarlazzi fail to disclose the claimed invention. In reply, Zalewski discloses a telecommunications system comprising: a first network interface configured to receive first signals from a [Fig 1, Ref 107 includes the ports for receiving audio, video or data from device and converts into digital data]; a second network interface configured to receive second signals from a second external device external to the telecommunications system, the second network interface configured to convert the second signals into second data [Fig 1, Ref 107 includes the ports for receiving audio, video or data from device and converts into digital data]; a first unit communicatively coupled to the first network interface by a first digital communication link and to the second network interface by a second digital communication link, the first unit configured to receive the first data from the first network interface and the second data from the second network interface, the first unit further configured to multiplex at least portions of the first data and the second data into first multiplexed data [Fig 1, MUX of Ref 107 for multiplexing audio, video and data into P1 stream]; and a second unit communicatively coupled to the first unit by at least a third digital communication link, the second unit configured to receive the first multiplexed data from the first unit, the second unit further configured to digitally sum at least a portion of the first data from the first multiplexed data with third data derived from third device external to the telecommunication system to create summed data [Fig 1, MUX of 103 for multiplexing data from P1, Pn and 108 for transmitting to 104]. However, Zalewski fails to disclose the devices which input the data into the summer are not base stations. Tarlazzi discloses Fig 2B-3 discloses a digital summing 48a comprises 2 ports wherein the first port for receiving a combining signal from the BTSs Ref 54a “first device” and Ref 54 “second device” via multiplexes Ref 50; summing Ref 48a for summing the combined signal from Ref 54a and 54b with the signal from BTS Ref 58 “third device” to product a summing signal for converting into RF signal for transmitting to destination via antenna Ref 44.  
Since, Zalewski discloses the claimed invention excepting the devices which input data into the summer. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace the sources for inputting the data into summer device with base stations as disclosed by Tarlazzi into the teaching of Zalewski because the base stations just provide the data into the summer. 
As claims 47-50 and 55, the applicant states that Zalewski and Tarlazzi fail to disclose the claimed invention. In reply, Zalewski discloses a telecommunications system comprising: a first network interface configured to receive first signals from a first external device external to the telecommunications system, the first network interface configured to convert the first signals into first data [Fig 1, Ref 107 includes the ports for receiving audio, video or data from device and converts into digital data]; a second network interface configured to receive second signals from a second external device external to the telecommunications system, the second network interface configured to convert the second signals into second data [Fig 1, Ref 107 includes the ports for receiving audio, video or data from device and converts into digital data]; a first unit communicatively coupled to the first network interface by a first digital communication link and to the second network interface by a second digital communication link, the first unit configured to receive the first data from the first network interface and the second data from the second network interface, the first unit further configured to multiplex at least portions of the first data and the second data into [Fig 1, MUX of Ref 107 for multiplexing audio, video and data into P1 stream]; and a second unit communicatively coupled to the first unit by at least a third digital communication link, the second unit configured to receive the first multiplexed data from the first unit, the second unit further configured to digitally sum at least a portion of the first data from the first multiplexed data with third data derived from third device to create summed data [Fig 1, MUX of 103 for multiplexing data from P1, Pn and 108 for transmitting to 104]. However, Zalewski fails to disclose the devices which input the data into the summer are not base stations. Tarlazzi discloses Fig 2B-3 discloses a digital summing 48a comprises 2 ports wherein the first port for receiving a combining signal from the BTSs Ref 54a “first device” and Ref 54 “second device” via multiplexes Ref 50; and summing Ref 48a for summing the combined signal from Ref 54a and 54b with the signal from BTS Ref 58 “third device” to product a summing signal for converting into RF signal for transmitting to destination via antenna Ref 44.  
Since, Zalewski discloses the claimed invention excepting the devices which input data into the summer. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace the sources for inputting the data into summer device with base stations as disclosed by Tarlazzi into the teaching of Zalewski because the base stations just provide the data into the summer. 
The teaching of Zalewski and Tarlazzi perform the claimed invention because of replacing a source of input of data by another source is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art to replace 
In response to pages 22-39, applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As claims 1-8 and 56, the applicant states that Uyehara and Tarlazzi fail to disclose the claimed invention. In reply, Uyehara discloses a telecommunications system comprising: a first network interface configured to receive first signals from a first external device external to the telecommunications system, the first network interface configured to convert the first signals into first data [Fig 11, Ref 102 for receiving data from device and converts into digital data]; a second network interface configured to receive second signals from a second external device external to the telecommunications system, the second network interface configured to convert the second signals into second data [Fig 11, Ref 102 for receiving data from device and converts into digital data]; a first unit communicatively coupled to the first network interface by a first digital communication link and to the second network interface by a second digital communication link, the first unit configured to receive the first data from the first network interface and the second data from the second network interface, the first unit further configured to multiplex at least portions of the first data and the second data into first multiplexed data [Fig 11, Ref 104 for multiplexing data from Ref 112-1 and Ref 112-2]; and a second unit communicatively coupled to first unit by at least a [Fig 11, Ref 110 for summing Ref 114-4 and Ref 114-3 for transmitting to Ref 122-3].  However, Uyehara fails to disclose the devices which input the data into the summer are not base stations. Tarlazzi discloses Fig 2B, Ref 54a includes the port for receiving audio, video or data from first device and converts into digital data; Fig 2B, Ref 54b includes the port for receiving audio, video or data from second device and converts into digital data]; Fig 2B, Ref 50 for multiplexing the digital signals from the first and second base stations, Ref 54a-b; “first and second devices;  and Fig 2b-3 discloses summing Ref 48a for summing the combined signal from Ref 54a and 54b with the signal from BTS Ref 58 “third device” to product a summing signal for converting into RF signal for transmitting to destination via antenna Ref 44.
Since, Uyehara discloses the claimed invention excepting the devices which input data into the summer. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace the sources for inputting the data into summer device with base stations as disclosed by Tarlazzi into the teaching of Uyehara because the base stations just provide the data into the summer. 
As claims 15-19 and 58, the applicant states that Uyehara and Tarlazzi fail to disclose the claimed invention.  In reply, Uyehara discloses in Fig 11 a multiplexing for multiplexing a first data which received from a first device and a second data which [Fig 11, Ref 104 for multiplexing data from Ref 112-1 and Ref 112-2]; a summing for summing a multiplexing data with another data which receives from a third device [Fig 11, Ref 110 for summing Ref 114-4 and Ref 114-3 for transmitting to Ref 122-3]. However, Uyehara fails to disclose the devices which input the data into the summer are not base stations. Tarlazzi discloses Fig 2B, Ref 54a includes the port for receiving audio, video or data from first device and converts into digital data; Fig 2B, Ref 54b includes the port for receiving audio, video or data from second device and converts into digital data]; Fig 2B, Ref 50 for multiplexing the digital signals from the first and second base stations, Ref 54a-b; “first and second devices;  and Fig 2b-3 discloses summing Ref 48a for summing the combined signal from Ref 54a and 54b with the signal from BTS Ref 58 “third device” to product a summing signal for converting into RF signal for transmitting to destination via antenna Ref 44.
Since, Uyehara discloses the claimed invention excepting the devices which input data into the summer. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace the sources for inputting the data into summer device with base stations as disclosed by Tarlazzi into the teaching of Uyehara because the base stations just provide the data into the summer. 
As claims 20-28 and 59, the applicant states that Uyehara and Tarlazzi fail to disclose the claimed invention.  In reply, Uyehara discloses in Fig 11 a multiplexing for multiplexing a first data which received from a first device and a second data which received a second device in order to outputting a multiplexed data [Fig 11, Ref 104 for multiplexing data from Ref 112-1 and Ref 112-2]; a summing for summing a multiplexing data with another data which receives from a third device [Fig 11, Ref 110 for summing Ref 114-4 and Ref 114-3 for transmitting to Ref 122-3]. However, Uyehara fails to disclose the devices which input the data into the summer are not base stations. Tarlazzi discloses Fig 2B, Ref 54a includes the port for receiving audio, video or data from first device and converts into digital data; Fig 2B, Ref 54b includes the port for receiving audio, video or data from second device and converts into digital data]; Fig 2B, Ref 50 for multiplexing the digital signals from the first and second base stations, Ref 54a-b; “first and second devices;  and Fig 2b-3 discloses summing Ref 48a for summing the combined signal from Ref 54a and 54b with the signal from BTS Ref 58 “third device” to product a summing signal for converting into RF signal for transmitting to destination via antenna Ref 44.
Since, Uyehara discloses the claimed invention excepting the devices which input data into the summer. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace the sources for inputting the data into summer device with base stations as disclosed by Tarlazzi into the teaching of Uyehara because the base stations just provide the data into the summer.
As claims 29-36 and 60, the applicant states that Uyehara and Tarlazzi fail to disclose the claimed invention.  In reply, Uyehara discloses in Fig 11 a multiplexing for multiplexing a first data which received from a first device and a second data which received a second device in order to outputting a multiplexed data [Fig 11, Ref 104 for multiplexing data from Ref 112-1 and Ref 112-2]; a summing for summing a [Fig 11, Ref 110 for summing Ref 114-4 and Ref 114-3 for transmitting to Ref 122-3]. However, Uyehara fails to disclose the devices which input the data into the summer are not base stations. Tarlazzi discloses Fig 2B, Ref 54a includes the port for receiving audio, video or data from first device and converts into digital data; Fig 2B, Ref 54b includes the port for receiving audio, video or data from second device and converts into digital data]; Fig 2B, Ref 50 for multiplexing the digital signals from the first and second base stations, Ref 54a-b; “first and second devices;  and Fig 2b-3 discloses summing Ref 48a for summing the combined signal from Ref 54a and 54b with the signal from BTS Ref 58 “third device” to product a summing signal for converting into RF signal for transmitting to destination via antenna Ref 44.
Since, Uyehara discloses the claimed invention excepting the devices which input data into the summer. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace the sources for inputting the data into summer device with base stations as disclosed by Tarlazzi into the teaching of Uyehara because the base stations just provide the data into the summer.
As claims 37-46, the applicant states that Uyehara and Tarlazzi fail to disclose the claimed invention.  In reply, Uyehara discloses in Fig 11 a multiplexing for multiplexing a first data which received from a first device and a second data which received a second device in order to outputting a multiplexed data [Fig 11, Ref 104 for multiplexing data from Ref 112-1 and Ref 112-2]; a summing for summing a multiplexing data with another data which receives from a third device [Fig 11, Ref 110 for summing Ref 114-4 and Ref 114-3 for transmitting to Ref 122-3]. However, Uyehara fails to disclose the devices which input the data into the summer are not base stations. Tarlazzi discloses Fig 2B, Ref 54a includes the port for receiving audio, video or data from first device and converts into digital data; Fig 2B, Ref 54b includes the port for receiving audio, video or data from second device and converts into digital data]; Fig 2B, Ref 50 for multiplexing the digital signals from the first and second base stations, Ref 54a-b; “first and second devices;  and Fig 2b-3 discloses summing Ref 48a for summing the combined signal from Ref 54a and 54b with the signal from BTS Ref 58 “third device” to product a summing signal for converting into RF signal for transmitting to destination via antenna Ref 44.
Since, Uyehara discloses the claimed invention excepting the devices which input data into the summer. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace the sources for inputting the data into summer device with base stations as disclosed by Tarlazzi into the teaching of Uyehara because the base stations just provide the data into the summer.
As claims 47-55, the applicant states that Uyehara and Tarlazzi fail to disclose the claimed invention.  In reply, Uyehara discloses in Fig 11 a multiplexing for multiplexing a first data which received from a first device and a second data which received a second device in order to outputting a multiplexed data [Fig 11, Ref 104 for multiplexing data from Ref 112-1 and Ref 112-2]; a summing for summing a multiplexing data with another data which receives from a third device [Fig 11, Ref 110 for summing Ref 114-4 and Ref 114-3 for transmitting to Ref 122-3]. However,  Fig 2B, Ref 54a includes the port for receiving audio, video or data from first device and converts into digital data; Fig 2B, Ref 54b includes the port for receiving audio, video or data from second device and converts into digital data]; Fig 2B, Ref 50 for multiplexing the digital signals from the first and second base stations, Ref 54a-b; “first and second devices;  and Fig 2b-3 discloses summing Ref 48a for summing the combined signal from Ref 54a and 54b with the signal from BTS Ref 58 “third device” to product a summing signal for converting into RF signal for transmitting to destination via antenna Ref 44.
Since, Uyehara discloses the claimed invention excepting the devices which input data into the summer. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace the sources for inputting the data into summer device with base stations as disclosed by Tarlazzi into the teaching of Uyehara because the base stations just provide the data into the summer.
The teaching of Uyehara and Tarlazzi perform the claimed invention because of replacing a source of input of data by another source is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art to replace the devices that provide the data into multiplexer and summer of Zalewski with the base stations of Tarlazzi.
In response to pages 39-58, applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As claims 1-5, 7-8 and 56, the applicant states that Tarlazzi and Rakib fail to disclose the claimed invention. In reply, Tarlazzi discloses in Fig 2B-3, a digital summing 48a comprises 2 ports wherein the first port for receiving a combining signal from the BTSs Ref 54a “a first base station” and Ref 54 “second base station” via multiplexer Ref 50 and summing Ref 48a for summing the combined signal from Ref 54a and 54b with the signal from BTS Ref 58 “third base station” to product a summing signal for converting into RF signal for transmitting to destination via antenna Ref 44].  However, Rakib discloses a multiplexing for multiplexing the first and second digital data [Fig 1, Ref 12] and digitally summer for digitally summing the digital data from channels wherein channel comprising a multiplexed data from individual streams which receive from first device and second device and another channel comprising an individual stream which receives from a third device for output a digital summed data [Fig 2, Ref 16, Fig 5, Ref 32, Fig 6, Ref 32c, Par. 0020, 0030, 0035 discloses a multiplexer or digitally summer multiplexes or digitally sums the input digital streams  such as a multiplexed digital stream and individual digital stream into an output multiplexed digital stream or a output summed digital stream].
Since a method and system for summing/selecting/multiplexing/combining two signals and output a combined/summed/aggregated/selected/multiplex signal is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace a multiplexer 
As claims 9-14 and 57, the applicant states that Tarlazzi and Rakib fail to disclose the claimed invention. In reply, Tarlazzi discloses in Fig 2B-3, a digital summing 48a comprises 2 ports wherein the first port for receiving a combining signal from the BTSs Ref 54a “a first base station” and Ref 54 “second base station” via multiplexer Ref 50 and summing Ref 48a for summing the combined signal from Ref 54a and 54b with the signal from BTS Ref 58 “third base station” to product a summing signal for converting into RF signal for transmitting to destination via antenna Ref 44].  However, Rakib discloses a multiplexing for multiplexing the first and second digital data [Fig 1, Ref 12] and digitally summer for digitally summing the digital data from channels wherein channel comprising a multiplexed data from individual streams which receive from first device and second device and another channel comprising an individual stream which receives from a third device for output a digital summed data [Fig 2, Ref 16, Fig 5, Ref 32, Fig 6, Ref 32c, Par. 0020, 0030, 0035 discloses a multiplexer or digitally summer multiplexes or digitally sums the input digital streams  such as a multiplexed digital stream and individual digital stream into an output multiplexed digital stream or a output summed digital stream].
Since a method and system for summing/selecting/multiplexing/combining two signals and output a combined/summed/aggregated/selected/multiplex signal is well known and expected in the art.  Therefore, it would have been obvious to one of 
As claims 15-19 and 58, the applicant states that Tarlazzi and Rakib fail to disclose the claimed invention. In reply, Tarlazzi discloses in Fig 2B-3, a digital summing 48a comprises 2 ports wherein the first port for receiving a combining signal from the BTSs Ref 54a “a first base station” and Ref 54 “second base station” via multiplexer Ref 50 and summing Ref 48a for summing the combined signal from Ref 54a and 54b with the signal from BTS Ref 58 “third base station” to product a summing signal for converting into RF signal for transmitting to destination via antenna Ref 44].  However, Rakib discloses a multiplexing for multiplexing the first and second digital data [Fig 1, Ref 12] and digitally summer for digitally summing the digital data from channels wherein channel comprising a multiplexed data from individual streams which receive from first device and second device and another channel comprising an individual stream which receives from a third device for output a digital summed data [Fig 2, Ref 16, Fig 5, Ref 32, Fig 6, Ref 32c, Par. 0020, 0030, 0035 discloses a multiplexer or digitally summer multiplexes or digitally sums the input digital streams  such as a multiplexed digital stream and individual digital stream into an output multiplexed digital stream or a output summed digital stream].
Since a method and system for summing/selecting/multiplexing/combining two signals and output a combined/summed/aggregated/selected/multiplex signal is well 
As claims 20-25, 27-28 and 59and 57, the applicant states that Tarlazzi and Rakib fail to disclose the claimed invention. In reply, Tarlazzi discloses in Fig 2B-3, a digital summing 48a comprises 2 ports wherein the first port for receiving a combining signal from the BTSs Ref 54a “a first base station” and Ref 54 “second base station” via multiplexer Ref 50 and summing Ref 48a for summing the combined signal from Ref 54a and 54b with the signal from BTS Ref 58 “third base station” to product a summing signal for converting into RF signal for transmitting to destination via antenna Ref 44].  However, Rakib discloses a multiplexing for multiplexing the first and second digital data [Fig 1, Ref 12] and digitally summer for digitally summing the digital data from channels wherein channel comprising a multiplexed data from individual streams which receive from first device and second device and another channel comprising an individual stream which receives from a third device for output a digital summed data [Fig 2, Ref 16, Fig 5, Ref 32, Fig 6, Ref 32c, Par. 0020, 0030, 0035 discloses a multiplexer or digitally summer multiplexes or digitally sums the input digital streams  such as a multiplexed digital stream and individual digital stream into an output multiplexed digital stream or a output summed digital stream].

As claims 29-33, 25-36 and 60, the applicant states that Tarlazzi and Rakib fail to disclose the claimed invention. In reply, Tarlazzi discloses in Fig 2B-3, a digital summing 48a comprises 2 ports wherein the first port for receiving a combining signal from the BTSs Ref 54a “a first base station” and Ref 54 “second base station” via multiplexer Ref 50 and summing Ref 48a for summing the combined signal from Ref 54a and 54b with the signal from BTS Ref 58 “third base station” to product a summing signal for converting into RF signal for transmitting to destination via antenna Ref 44].  However, Rakib discloses a multiplexing for multiplexing the first and second digital data [Fig 1, Ref 12] and digitally summer for digitally summing the digital data from channels wherein channel comprising a multiplexed data from individual streams which receive from first device and second device and another channel comprising an individual stream which receives from a third device for output a digital summed data [Fig 2, Ref 16, Fig 5, Ref 32, Fig 6, Ref 32c, Par. 0020, 0030, 0035 discloses a multiplexer or digitally summer multiplexes or digitally sums the input digital streams  such as a multiplexed digital stream and individual digital stream into an output multiplexed digital stream or a output summed digital stream].
Since a method and system for summing/selecting/multiplexing/combining two signals and output a combined/summed/aggregated/selected/multiplex signal is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace a multiplexer circuit with a summing circuit for summing two signals into a summed signal and combining circuit with a multiplexing as disclosed by Rakib into the teaching of Tarlazzi.  The motivation would have been to improve throughput of the system.
As claims 37-38 and 46, the applicant states that Tarlazzi and Rakib fail to disclose the claimed invention. In reply, Tarlazzi discloses in Fig 2B-3, a digital summing 48a comprises 2 ports wherein the first port for receiving a combining signal from the BTSs Ref 54a “a first base station” and Ref 54 “second base station” via multiplexer Ref 50 and summing Ref 48a for summing the combined signal from Ref 54a and 54b with the signal from BTS Ref 58 “third base station” to product a summing signal for converting into RF signal for transmitting to destination via antenna Ref 44].  However, Rakib discloses a multiplexing for multiplexing the first and second digital data [Fig 1, Ref 12] and digitally summer for digitally summing the digital data from channels wherein channel comprising a multiplexed data from individual streams which receive from first device and second device and another channel comprising an individual stream which receives from a third device for output a digital summed data [Fig 2, Ref 16, Fig 5, Ref 32, Fig 6, Ref 32c, Par. 0020, 0030, 0035 discloses a multiplexer or digitally summer multiplexes or digitally sums the input digital streams  such as a multiplexed digital stream and individual digital stream into an output multiplexed digital stream or a output summed digital stream].
Since a method and system for summing/selecting/multiplexing/combining two signals and output a combined/summed/aggregated/selected/multiplex signal is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace a multiplexer circuit with a summing circuit for summing two signals into a summed signal and combining circuit with a multiplexing as disclosed by Rakib into the teaching of Tarlazzi.  The motivation would have been to improve throughput of the system.
As claims 47-50 and 55, the applicant states that Tarlazzi and Rakib fail to disclose the claimed invention. In reply, Tarlazzi discloses in Fig 2B-3, a digital summing 48a comprises 2 ports wherein the first port for receiving a combining signal from the BTSs Ref 54a “a first base station” and Ref 54 “second base station” via multiplexer Ref 50 and summing Ref 48a for summing the combined signal from Ref 54a and 54b with the signal from BTS Ref 58 “third base station” to product a summing signal for converting into RF signal for transmitting to destination via antenna Ref 44].  However, Rakib discloses a multiplexing for multiplexing the first and second digital data [Fig 1, Ref 12] and digitally summer for digitally summing the digital data from channels wherein channel comprising a multiplexed data from individual streams which receive from first device and second device and another channel comprising an individual stream which receives from a third device for output a digital summed data [Fig 2, Ref 16, Fig 5, Ref 32, Fig 6, Ref 32c, Par. 0020, 0030, 0035 discloses a multiplexer or digitally summer multiplexes or digitally sums the input digital streams  such as a multiplexed digital stream and individual digital stream into an output multiplexed digital stream or an output summed digital stream].
Since a method and system for summing/selecting/multiplexing/combining two signals and output a combined/summed/aggregated/selected/multiplex signal is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace a multiplexer circuit with a summing circuit for summing two signals into a summed signal and combining circuit with a multiplexing as disclosed by Rakib into the teaching of Tarlazzi.  The motivation would have been to improve throughput of the system.
The teaching of Tarlazzi and Rakib disclose the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/           Primary Examiner, Art Unit 2414